2. Law applicable to divorce and legal separation (
Mr President, a couple of months ago, the European Parliament gave the Council consent for the first time to set in motion an enhanced cooperation procedure. For the first time in the history of the European Union. This is an extremely important step, which opens up a completely new basis for cooperation between a group of Member States of the European Union in situations in which it is not possible to achieve the consent of all 27 Member States. This is a very important decision. We have confirmed, today, that this procedure works well.
I would like to express my very sincere thanks to the Council in particular for the position it adopted as part of its work with the European Parliament. It is an example of perfect interinstitutional cooperation. During work on this resolution, Parliament featured only as a consultative body, while the frequency of meetings and the inclusion by the Council of all the proposals which were put forward by the European Parliament and voted on by the Committee on Legal Affairs - their inclusion in the final document - is a perfect example which augurs well for the enhanced cooperation procedure for the future. I also thank the Council for its strong support for our proposal on conducting a rapid review of Brussels IIa, which is essential to find detailed solutions, for example, to questions concerning the need for a forum necessitatis rule, a matter which allows Member States to retain certainty as to the working of their internal legal systems while at the same time giving our citizens the hope that in the future they will be able to make a free choice not only of applicable law, but also of court. I would also like to thank my shadow rapporteurs from the Committee on Legal Affairs and the rapporteurs from the committees which were asked for opinions.